DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/2022 has been entered.


Status of Claims
Claims 1-4, 6-14 and 16-20 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over XIN et al., U.S. Pub No: US 20200117724 A1 (Hereinafter “XIN”) in view of Bares et al., U.S. Pub No: US 20140258370 A1 (Hereinafter “Bares”).

Regarding claim 1, XIN discloses A method, comprising: 
receiving at a dedupe system, from a client, a request that comprises a set of fingerprints (see paragraph [0067] and fig.1 wherein data protection client 610 may send all SHA values 614 for each data extents needed to be backed up to the local instance 620. Also, the data protection client 610 may calculate the SHA value 614 (e.g., SHA1, SHA2, SHA3) for each data extents to be backed up. Examiner note SHA correspond to fingerprint as explained in paragraph [0060]), where each fingerprint in the set corresponds to a particular data segment (see paragraph [0016, 0061], wherein the SHA values correspond fingerprint which each SHA value represent a data extent (segment)); 
filtering, at the dedupe system, the set of fingerprints into a set of unique fingerprints and a set of non-unique fingerprints (see paragraph [0068-0069] and fig.6, wherein once the data protection server receive the SHA values 614, the data protection server can determine which of the SHA values 614 already exist (non-unique) and which of the SHA values 614 unique ); 
determining a container in a set of containers in the dedupe system where copies of the non-unique fingerprints are stored (see paragraph [0068-0069] and fig.6, wherein data protection server contains local and remote server instances. The local and remote server instances correspond to a set of containers which store non-unique fingerprints. Examiner note, determining which local and/or remote server instances that contain the data extent if the data extents already exist can be established .); 
reading, at the dedupe system, from the container, an additional set of non-unique fingerprints (see paragraph [0068-0069] and fig.6, wherein data protection server contains local and remote server instances. The local and remote server instances correspond to a set of containers which store non-unique fingerprints. Examiner note, The system can read the data extents or SHA values in local and/or remote server instances in order to determine if the received data extents or SHA values already exist. Therefore reading additional set of non-unique fingerprints is required to determine if the received data extents or SHA values already exist); 
sending, from the dedupe system to the client, a single response that comprises both the set of (see paragraph [0070] and fig.6, wherein the local instance 620 may send SHA values 616 (e.g., SHA2, SHA3) back to the data protection client 610, which suggests the SHA values 616 (e.g., SHA2, SHA3) already exist in remote server instance 630. Thus, only non-existed data extents 618 (e.g., extent 1 “ext 1,” SHA1, data) will be sent to the local server instance 620); and 
receiving from the client, at the dedupe system, data segments that respectively correspond to the unique fingerprints in the set of unique fingerprints, but no data segments corresponding to the non-unique fingerprints in the set of non-unique fingerprints are received by the dedupe system from the client (see paragraph [0070] and fig.6 item 618, wherein the local instance 620 may send SHA values 616 (e.g., SHA2, SHA3) back to the data protection client 610, which suggests the SHA values 616 (e.g., SHA2, SHA3) already exist in remote server instance 630. Thus, only non-existed data extents 618 (e.g., extent 1 “ext 1,” SHA1, data) will be sent to the local server instance 620).
Although XIN teaches determining if SHA values, which received from the client, are non-unique or unique and send from the serve to the client an indication with SHA values that are non-unique,  XIN fails to explicitly disclose the limitation below.
Bares teaches sending, from the dedupe system to the client, a single response that comprises both the set of unique fingerprints and the additional set of non-unique fingerprints (see paragraph [0035, 0042] and fig.1 sever can send chunk 110-a-110m to client 104 to refresh client’s chunks. Thus chunks include duplicate and non-duplicate data which correspond to unique fingerprints and the additional set of non-unique fingerprints).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of XIN to include the missing limitation, as taught by Bares, since doing so would reduce the storage space needed to maintain backup data in the server and allow the client side cache used more efficiently and the time spent in transferring chunks between the client and the server is reduced (Bares; paragraphs [0005, 0022]).
 

Regarding claim 2, XIN in view of Bares further disclose wherein all of the fingerprints in the response are sent in response to a single request from the client (XIN, see paragraph [0067] and fig.6, wherein data protection client 610 may send all SHA values 614 for each data extents needed to be backed up to the local instance 620.).

Regarding claim 3, XIN fails to explicitly disclose the limitation below.
Bares discloses wherein a number of fingerprints in the additional set of non-unique fingerprints is specified in the request (Bares, see paragraph [0035, 0083], wherein the deduplication cache size may be dictated by the client system. The fingerprint retrieval mechanism may be dependent on the fingerprint source chosen, but the retrieval mechanism may use the reference count of fingerprint chunks to provide a greater chance of duplicate hits on the client deduplication cache. Thus, the size/number of retrieval fingerprint can be decided by the client system). The motivation of claim 1 is applied.

Regarding claim 4, XIN fails to explicitly disclose the limitation below.
Bares discloses wherein some of the non-unique fingerprints in the additional set of non-unique fingerprints match fingerprints stored at the client  (Bares, see paragraph [0035, 0042] and fig.1 sever can send chunk 110-a-110-m to client 104 to refresh client’s chunks. Thus chunks include duplicate and non-duplicate data which correspond to unique fingerprints and the additional set of non-unique fingerprints. Thus, it is obvious that some non-unique/unique fingerprints, in the client side, match fingerprints in the sever side since the system take the whole chunks from the server to refresh client’s chunks). The motivation of claim 1 is applied.

Regarding claim 6, XIN in view of Bares further disclose writing, by the dedupe system, the data segments that respectively correspond to the unique fingerprints (XIN, see paragraph [0070], wherein the local instance 620 may send SHA values 616 (e.g., SHA2, SHA3) back to the data protection client 610, which suggests the SHA values 616 (e.g., SHA2, SHA3) already exist in remote server instance 630. Thus, only non-existed data extents 618 (e.g., extent 1 “ext 1,” SHA1, data) will be sent to the local server instance 620. Thus the data protection client 610 send only the unique fingerprints to add/write them in the local instance 620), and adding, by the dedupe system, the unique fingerprints to an index or database of the dedupe system (XIN, see paragraph [0070], wherein the local instance 620 may send SHA values 616 (e.g., SHA2, SHA3) back to the data protection client 610, which suggests the SHA values 616 (e.g., SHA2, SHA3) already exist in remote server instance 630. Thus, only non-existed data extents 618 (e.g., extent 1 “ext 1,” SHA1, data) will be sent to the local server instance 620. Thus the data protection client 610 send only the unique fingerprints to add/write them in the local instance 620. Storing data segment to an index disclosed in paragraph [0016]. Also see paragraph [0060], wherein table schema 400 may be in a database can be used to store unique fingerprints).

Regarding claim 7, XIN in view of Bares further disclose wherein filtering comprises comparing the fingerprints contained in the request against a fingerprint filter (XIN, see paragraph [0068-0069] and fig.6, wherein once the data protection server receive the SHA values 614, the data protection server can determine which of the SHA values 614 already exist (non-unique) and which of the SHA values 614 unique. The local instance 620 (e.g., data protection server instance 2 “local protect server)) may compare all requesting SHA's 614 (from the data protection client 610) with records of a local server database in the local instance 620 to determine whether or not all the data extents exist the local instance 620, and then send the SHA values 614 to remote server instance 630 ).


Regarding claim 9, XIN in view of Bares further disclose wherein the fingerprints in the additional set of non-unique fingerprints do not necessitate an additional request from the client (XIN, see paragraph [0068-0069] and fig.6, wherein data protection server contains local and remote server instances. The local and remote server instances correspond to a set of containers which store fingerprints. Examiner note, the local and remote server instances storages/containers which store fingerprints that can be used to compare the requested non-unique and/or unique fingerprints. Therefore, fingerprints in the local and remote server instances storages/containers are existed fingerprints which comprise set of non-unique fingerprints. These set of non-unique fingerprints do not necessitate request from the client. For example as shown in fig.6, SHA2 and SHA3 item 614 (non-unique fingerprints) received from client 610, reading all SHA values (additional set of non-unique fingerprints) from data protection server 620 and 630 to be compare with the received fingerprints (e.g.  SHA2 and SHA3).  The data protection server 620 and 630 can contains additional fingerprints that do not match the received fingerprints from the client. These additional fingerprints do not necessitate an additional request from the client).

Regarding claim 10, XIN in view of Bares further disclose receiving, by the dedupe system from the client, a segment tree or metadata mapping associated with the data segments that respectively correspond to the unique fingerprints (XIN, see paragraph [0070], wherein the local instance 620 may send SHA values 616 (e.g., SHA2, SHA3) back to the data protection client 610, which suggests the SHA values 616 (e.g., SHA2, SHA3) already exist in remote server instance 630. Thus, only non-existed data extents 618 (e.g., extent 1 “ext 1,” SHA1, data) will be sent to the local server instance 620. The data extents 618 correspond to a segment tree which is associated with the data segments data).

Claims 10-14, 16-17 and 19-20 are rejected under the same rationale as claims 1-4, 6-7, 9-10.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over XIN in view of Bares and further in view of Arnold et al., U.S. Pub. No: US 20030200282 A1 (Hereinafter “Arnold”).

Regarding claim 8, XIN in view of Bares fail to explicitly disclose the limitations below. 
Arnold the fingerprints in the additional set of non-unique fingerprints are selected based on a likelihood that those fingerprints would be requested in a future request by the client (Wu, see paragraph [0009], wherein a memory buffer, referred to as a prefetch cache, is maintained on a client computer, and data is transmitted from a server to a client in the form of blocks that contain, in addition to data requested by a client, additional data that will likely be requested later by the client).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of XIN in view of Bares to include the missing limitations , as taught by Arnold, because the system would improve optimizing the transfer of data between a server and a client (Arnold; paragraph [0017]).

Claim 18 is rejected under the same rationale as claim 8.

Response to Arguments

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165